Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10084702 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent Claim
1 and 10. (Currently Amended) A packet processing method, comprising:
receiving from a controller, by a service distribution node, a first flow identifier, a first service identifier, and a first next-hop address , wherein the first flow identifier identifies a packet flow, the first service identifier is allocated to the packet flow, and the first next-hop address identifies an address of a first service node instance that processes the packet flow; receiving a first packet of the packet flow; obtaining, by the service distribution node, the first flow identifier based the first packet; generating, by the service distribution node, a second packet based on the first packet and the first service identifier corresponding to the first flow identifier, wherein the second packet comprises the first packet and the first service identifier; and sending, by the service distribution node, the second packet to the first service node instance that matches the first next-hop address 

2 and 11. (Original) The method according to claim 1, further comprising:
obtaining, by the service distribution node, a first entry based on the first service identifier and the first next-hop address, wherein the first entry comprises the first service identifier and the first next-hop address.

3 and 12. (Original) The method according to claim 1, wherein obtaining the second packet comprises:
obtaining, by the service distribution node, the first service identifier based on the obtained first flow identifier; and
generating, by the service distribution node, the second packet based on the first packet and the obtained first service identifier.

4 and 13. (Original) The method according to claim 2, wherein the sending the second packet comprises:
querying, by the service distribution node, the first entry based on the first service identifier to obtain the first next-hop address; and
sending, by the service distribution node, the second packet to the first service node instance based on the first next-hop address.

5 and 14. (Original) The method according to claim 1, further comprising:
receiving, by the service distribution node, an identifier of the first service node instance from the controller; and
obtaining, by the service distribution node, a first entry based on the first service identifier, the identifier of the first service node instance and the first next-hop address, wherein the first entry comprises the first service identifier, the identifier of the first service node instance and the first next-hop address.

6 and 15. (Currently Amended) The method according to claim 1, wherein generating obtaining the second packet comprises:
obtaining, by the service distribution node, the first service identifier and the identifier of the first service node instance based on the obtained first flow identifier; and
generating, by the service distribution node, the second packet based on the first packet, the obtained first service identifier and the obtained identifier of the first service node instance, wherein the second packet further comprises the identifier of the first service node instance.

7 and 16. (Original) The method according to claim 5, wherein the sending the second packet
comprises:
querying, by the service distribution node, the first entry based on the first service identifier and the identifier of the first service node instance to obtain the first next-hop address; and sending, by the service distribution node, the second packet to the first service node instance based on the first next-hop address.

9 and 18. (Original) The method according to claim 1, wherein the address of the first service node instance is an Internet Protocol (IP) address of the first service node instance, or an Media Access Control (MAC) address of the first service node instance, or an Multiprotocol Label Switching (MPLS) label of the first service node instance.
2. A packet processing method, comprising: receiving, by a first service node instance of a plurality of service node instances, service routing information sent by a controller, wherein the service routing information comprises a first service identifier and a first next-hop address, and wherein the first service identifier identifies a sequence of the plurality of service node instances that process a packet flow, and the first service identifier is uniquely allocated to the packet flow; receiving, by the first service node instance, a first packet, wherein the first packet carries the first service identifier, and the first packet is comprised in the packet flow; processing, by the first service node instance, the first packet to form a second packet, wherein the second packet carries the first service identifier; searching, by the first service node instance, the service routing information according to the first service identifier to acquire the first next-hop address from the service routing information; and sending, by the first service node instance, in response to determining that the first next-hop address is a reachable address, the second packet to a first device, wherein the first next-hop address identifies an address of the first device.

Patent claim 2 equivalent to application claims 2-7 and 11-16 in combination with the independent claim.




























































3. The method according to claim 2, wherein the first packet is a first IP packet, the first next-hop address is a first next-hop IP address, and the sending, by the first service node instance, the second packet to a first device comprises: searching, by the first service node instance, an address resolution protocol (ARP) table according to the first next-hop IP address to acquire a first media access control (MAC) address; using, by the first service node instance, the first MAC address as a destination MAC address to perform Ethernet encapsulation on the second packet to form a first Ethernet packet; and sending, by the first service node instance, the first Ethernet packet to the first device, wherein the first MAC address identifies the address of the first device.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Filsfils et al. (US 2014/0269725 A1) - identifying an originator node for the service, where the originator node is associated with a nodal segment identifier. The method further involves updating the advertisement. Updating the advertisement involves adding information identifying the originator node to the advertisement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462